Case 2:18-cv@as&20F4 1DociDocunrtarti: 68 Fildtage1B/2 1FiledyO8/06/2024geID #: 6706

NOTE: This order is nonprecedential.

GAnited States Court of Appeals
for the federal Circuit

 

BRIGHT DATA LTD.,
Plaintiff-Cross-Appellant

Vv.

BI SCIENCE (2009) LTD.,
Defendant-Appellant

BI SCIENCE INC.,
Defendant

 

2020-2118, -2181, 2021-1664, -1667

 

Appeals from the United States District Court for the
Eastern District of Texas in No. 2:18-cv-00483-JRG, Chief
Judge J. Rodney Gilstrap.

 

ON MOTION

 

PER CURIAM.
ORDER

BI Science (2009) Ltd. submits a motion to stay enforce-
ment of the district court’s February 1, 2021 final judgment
pending appeal.
Case 2:18-cv@as&20F4 1DociDocunrtarti: 68 Fildtaget12/2 1FiledyO8/06/2024gelID #: 6707

2 BRIGHT DATA LTD. v. BI SCIENCE (2009) LTD.

Requests for a stay pending appeal are governed by
Rule 8(a)(1) of the Federal Rules of Appellate Procedure,
which provides that an applicant for a stay must ordinarily
wait until the district court has acted on its motion. See
Fed. R. App. P. 8(a)(1) (providing that an applicant for a
stay “must ordinarily move first in the district court”); id.
at 8(a)(2)(A) (requiring movant to “show that moving first
in the district court would be impracticable; or [that] the
district court denied the motion or failed to afford the relief
requested”). BI Science’s motion for a stay is still pending
before the district court, and the parties have recently each
submitted proposed terms to the court for securing Bright
Data Ltd.’s rights under the judgment if the court stays en-
forcement of the judgment during this appeal.

The district court is reviewing the parties’ proposals
and is in a better position than we are to evaluate those
proposals in the first instance. Accordingly, we deem it ap-
propriate to hold in abeyance BI Science’s motion for a stay
so that the district court can have an opportunity to con-
sider the matter, including addressing the adequacy of BI
Science’s proposed security.

BI Science has represented that because of the immi-
nence of an enforcement action by an Israeli court, BI’s
business “will cease to exist” if execution of the judgment
is not stayed before August 16, 2021. Mot. for Stay at 2. In
light of that representation, we will reconsider that deter-
mination if by then the district court has not issued a deci-
sion on the stay application pending before it. We expect,
however, that the district court will act on the application
by that time.

Accordingly,
It IS ORDERED THAT:

The motion for a stay pending appeal is held in abey-
ance. BI Science should promptly inform this court when
the district court acts on the motion for a stay.
Case 2:18-cv@as820F4 1DocDocunrtarti: 68 Fildtagel3/2 1Filedy@&06/2024gelD #: 6708

BRIGHT DATA LTD. v. BI SCIENCE (2009) LTD. 3

FOR THE COURT

 

August 06, 2021 /s/ Peter R. Marksteiner
Date Peter R. Marksteiner
Clerk of Court

$32

cc: United States District Court for the Eastern District of
Texas, Marshall Division
